DETAILED ACTION
Claims 1-8 and 19-20 are pending.
Claims 10-18 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2017/0230349 A1) in view of Gupta et al. (US 2018/0041515 A1), in view of Dwivedi et al. (US 10,289,538 B1), and in further view of Hussey (US 11,087,042).

Gaur, Gupta, and Dwivedi were cited in the previous Office Action.

Regarding claim 1, Gaur teaches a computer-implemented method comprising: 
detecting, by one or more processors, initiation of a request from a first microservice to a second microservice (Fig. 5, Step 504 Inter-Operation Request; [0003]: receiving at least one run-time inter-operation request; [0028]: The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call.), the first and second microservices being comprised in a plurality of microservices of an application (Abstract: Microservices system, first microservice and second microservice; [0013] A "container" within cloud computing terminology represents a compartmentalized microservice or application…The description herein uses the terms "container," "microservice," and "node" interchangeably for ease of reference), and the request comprising an expected availability level for the application (Fig. 5, Step 504 Inter-Operation Request; [0082]: Returning to the description of decision point 504, it should be noted that to facilitate run-time validation of connection requests, the received run-time inter-operation request includes a relationship trust token. The relationship trust token includes some or all of the original microservice trust relationship information of the respective microservice that defines the microservice credentials and service description parameters of the respective microservice; [0027]: The following microservice trust token pseudo syntax shows one possible implementation of a microservice trust token: [0028] Within the present example, the label "Svc name" identifies Microservice A. The label "Svc depend" identifies the dependent microservices "Microservice 1," "Microservice 4," and "Microservice 5.1." The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call. The label "TTL" represents the time to live for the connection, where the numeral 240 is selected for purposes of example and may have units in seconds, minutes, or any unit appropriate for a given implementation. The label "Life of svc" indicates that the microservice has a configured life of the Microservice A itself, after which the Microservice A is either obsolete or a newer version may be made available and the older version may be retracted (expected availability level). The label "Security" defines security provisions for any connection with the microservice, and may be defined as appropriate for a given implementation. The label "Other attributes" generally represents any one or more additional attributes that may be appropriate for any given implementation.).
in response to a current availability level of the application being higher than or equal to the expected availability level, determining, by one or more processors, whether an execution of the second microservice is available (Fig. 5, Step 504, 520, 522, 524, and 528; [0083] In response to determining at decision point 504 that a microservices run-time inter-operation request has been received that includes a relationship trust token, the process 500 inspects the relationship trust token at block 520. At block 522, the process 500 validates the received relationship trust token with local microservices trust ledger entries to determine whether the received run-time inter-operation request may be granted or denied. The process 500 may compare the microservice credentials and service description parameters of the relationship trust token with individual ledger entries to determine whether there is a match with any validated local run-time inter-operational microservice trust relationship information. As such, the process 500 inspects the relationship trust token for validation, TTL, expiration, or change in dependency or membership governance. Each inspection of a relationship trust token may be followed by a validation and update of the respective locally-maintained microservices trust ledger entry; [0084] At decision point 524, the process 500 makes a determination as to whether the run-time inter-operation request is authorized; [0085] Alternatively, in response to determining that the run-time inter-operation request is authorized, the process 500 establishes a run-time inter-operational connection with the requesting microservice at block 528. Determining that the run-time inter-operation request is authorized is based upon a determination that parameters of the relationship trust token match the defined microservice credentials and service description parameters of the requesting microservice within the validated local run-time inter-operational microservice trust relationship information.).

Gaur does not expressly teach determining, by the one or more processors, a current availability level of the application based on the at least status information of an environment where at least one of the plurality of microservices are deployed; 
in response to determining that the execution of the second microservice is unavailable, causing, by one or more processors, the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request; 
continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing, by one or more processors, a subsequent request to be routed to the second microservice instead of to the simulated microservice.  

	However, Gupta teaches determining, by one or more processors, a current availability level of the application based on the at least status information of an environment where at least one of the plurality of microservices are deployed ([0238] In one embodiment, the microservice virtual machine implements the microservice as an instance of the identity management service. In one embodiment, the metadata stored in the registry is updated upon a status change of the microservice or the microservice virtual machine. In one embodiment, the status change includes a node provisioning, a node de-provisioning, a node crash, a node hang, a service crash, a service hang, a service time-out, or a topology change. In one embodiment, the status change is determined based on status information available through a health check endpoint implemented by the microservice virtual machine.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of Gaur to determine an availability level of a microservice based on status information. The modification would have been motivated by the desire of polling health check information to determine whether the service is healthy and running, and keeping a registry information up to date (See at least [0016], [0229], and [0238]).
	
Gaur nor Gupta expressly teach in response to determining that the execution of the second microservice is unavailable, causing, by one or more processors, the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request; 
continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing, by one or more processors, a subsequent request to be routed to the second microservice instead of to the simulated microservice.

However, Dwivedi teaches in response to determining that the execution of the second microservice is unavailable, causing, by one or more processors, the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request (Col. 5, line 23 through Col. 6, line 1: The first test may include an availability check. The availability check may be configured to determine whether all microservice applications 140, 150, 160, 170 are at least available and/or connected to orchestration layer 120 through application programming interface (API) gateway 130… The second test may include a health check. The health check may be configured to determine whether all microservice applications 140, 150, 160, 170 are configured to serve traffic associated with the respective dataset. In some examples, the health check may depend on microservice application 140, 150, 160, 170 logic to specify that it is health by providing one or more parameters, such as one or more business-related parameters. For example, a parameter may comprise a status and/or response from microservice application 140, 150, 160, 170 indicating the latest loaded data for the particular microservice application 140, 150, 160, 170, which differs from the industry standard in which a mere "OK" response is provided by microservice application 140, 150, 160, 170.; Col. 6, line 25-39: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test. Based on results of the mock service application 195 indicative of the at least one of microservice applications 140, 150, 160, 170 failing the second test, a corresponding message may be logged in one or more databases (not shown), rather than producing an error notification. The corresponding message may comprise a notification that this service is a simulated service, i.e., a mock service; Col. 11, lines 17-35: Thus, feature(s) associated with the data set of failed serving microservice application 440, 450, 460, 470 will mock the response of the corresponding services and fulfill the feature. For example, at least one or more of microservice applications 440, 450, 460, 470 may not be available (or failed) to serve traffic because of not passing the availability check and/or the health check.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dwivedi with the teachings of Gaur and Gupta to utilize mock microservices when microservices fail or are otherwise unavailable. The modification would have been motivated by the desire of avoiding an error notification and allow for execution.

Gaur, Gupta, and Dwivedi do not expressly teach continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing, by one or more processors, a subsequent request to be routed to the second microservice instead of to the simulated microservice.

However, Hussey teaches continuing to monitor the second microservice (Col. 7, lines 1-21: In order for the failover and failback operations described above to avoid any disruption to users of the enterprise network (e.g., users of client devices 161), a number of operations should be performed properly when a failover event occurs. For instance, the failover operation should be performed properly so that secondary computing devices 153 may take over the task of providing computing resources otherwise provided by production computing devices 151 during normal operations. During failover (e.g., after the failover operation has been performed and secondary computing devices 153 have assumed production traffic from production computing devices 151), secondary computing devices 153 should operate to faithfully provide services as would production computing devices 151 during normal operations. And once production computing devices 151 are operational again (i.e., continuing to monitor), the failback operation should be performed so that the state of production computing devices 151 is properly restored, taking into account any operations performed by secondary computing devices 153 during the time that production computing devices 151 was unavailable.), and 
in response to subsequently determining that the execution of the second microservice is available, causing, by one or more processors, a subsequent request to be routed to the second microservice instead of to the simulated microservice (Col. 6, lines 32-67: Since secondary computing devices 153 represent a synchronized version of production computing devices 151, secondary computing devices 153 might continue operations of the production computing devices 151 with little or no interruption to services being provided by data center 150 on behalf of client devices 161. Once production computing devices 151 become available again and are synchronized with secondary computing devices 153, resource asset manager 120 performs a failback operation restoring production traffic to production computing devices 151 from secondary computing devices 153. Resource asset manager 120 may also transfer the state of secondary computing devices 153 to production computing devices 151 so that enterprise applications executing on secondary computing devices 153 during failover (e.g., enterprise application 155′) are restored so that they can resume executing on production computing devices 151 (e.g., as enterprise application 155). Col. 7, lines 45-54: In some examples, simulation plan 105 describes how to (1) perform a failover operation causing the execution of enterprise application 155 to failover from production computing devices 151 to secondary computing devices 153, (2) perform the simulation of enterprise application 155 on secondary computing devices 153, and (3) perform a failback operation restoring execution of enterprise application 155 from secondary computing devices 153 to production computing devices 151. Col. 8, lines 37-53: During failover, enterprise application 155 executes on secondary computing device 153 as enterprise application 155′. Container 145 performs a simulation of enterprise application 155′ on secondary computing devices 153, which may involve performing a set of business validations relating to operations and services performed by enterprise application 155 during the normal course of business. In some examples, container 145 generates simulated traffic and evaluates the response of enterprise application 155′. Also, container 145 may simulate resources that enterprise application 155′ interacts with, such as one or more databases, web sites, or other resources. For instance, one or more of such resources might normally be provided by external services 171, but during the simulation, such resources may be implemented or simulated by container 145 executing on resource asset manager 120.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the teachings of Gaur, Gupta, and Dwivedi to perform a failover operation when a primary system fails and then run on a simulated environment to prevent downtime and continue to monitor to determine when to failback. The modification would have been motivated by the desire of minimizing downtime.

Regarding claim 2, Gaur teaches wherein the determining the current availability level of the application is further based on at least one of the following: 
a respective operational status of at least one of the plurality of microservices, a respective response time of at least one of the plurality of microservices ([0028] Within the present example, the label "Svc name" identifies Microservice A. The label "Svc depend" identifies the dependent microservices "Microservice 1," "Microservice 4," and "Microservice 5.1." The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call. The label "TTL" represents the time to live for the connection, where the numeral 240 is selected for purposes of example and may have units in seconds, minutes, or any unit appropriate for a given implementation. The label "Life of svc" indicates that the microservice has a configured life of the Microservice A itself, after which the Microservice A is either obsolete or a newer version may be made available and the older version may be retracted. The label "Security" defines security provisions for any connection with the microservice, and may be defined as appropriate for a given implementation.), a Quality of Service (QoS) of the application, a Service Level Agreement (SLA) of the application, and/or a Service Level Objective (SLO) of the application. 

Regarding claim 3, Dwivedi teaches wherein determining whether the execution of the second microservice is available comprises: 
determining, by one or more processors, whether the second microservice is failed and in response to determining that the second microservice is failed, determining, by one or more processors, that the execution of the second microservice is unavailable (Col. 10, lines 11-17: In FIG. 3, orchestration layer 320 may not be deployed (or may fail to deploy) because, for example, at least one or more of microservice applications 340, 350, 360, 370 is not available (or failed) at the time of orchestration layer 320 startup. In FIG. 3, orchestration layer 320 may not be marked for mocking, and thus may be indicated by @FailFast annotation.).  

Regarding claim 4, Dwivedi teaches wherein determining whether the execution of the second microservice is available comprises: 
determining, by one or more processors, whether a response time of the second microservice exceeds a threshold time length and in response to determining that the response time exceeds the threshold time length, determining, by one or more processors, that the execution of the second microservice is unavailable (Col. 5, lines 23-45: For example, the first test may include whether a signal is received or not within a predetermined threshold time, such as two seconds, the signal being indicative of responsiveness associated with connectivity of microservice applications 140, 150, 160, 170… The first test may be associated with determining availability, including receiving status updates based on whether microservice applications 140, 150, 160, 170 is/are operational and/or running and/or active. The first test may also be associated with connectivity, including receiving status updates based on whether microservice applications 140, 150, 160, 170 is communicating (and with who) and/or connected (and to who).).  

Regarding claim 5, Dwivedi teaches further comprising: 
in response to determining that the execution of the second microservice is unavailable, determining, by one or more processors, whether the second microservice satisfies a predetermined condition for microservice simulation (Col. 11, lines 11-17: In FIG. 4, orchestration layer 420 may be deployed (or successful deployment) because, for example, although at least one or more of microservice applications 440, 450, 460, 470 is not available (or failed) at the time of orchestration layer 420 startup, orchestration layer 420 may be marked for mocking, and thus may be indicated by @FailFast(Mock=True) annotation.); and 
in response to determining that the second microservice satisfies the predetermined condition, deploying, by one or more processors, the simulated microservice for the second microservice (Col. 6, lines 25-39: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test.).  

Regarding claim 6, Dwivedi teaches wherein determining whether the second microservice satisfies the predetermined condition comprises: 
determining, by one or more processors, that the second microservice satisfies the predetermined condition based on at least one of the following: 
a determination that the request is initiated to the second microservice, a determination that importance of the second microservice for the application is lower than a predetermined importance threshold, and a user indication of allowance of microservice simulation for the second microservice (Col. 6, lines 39-41: Based on the logged corresponding message, a user of client device 110 may decide to mock microservice applications 140, 150, 160, 170).  

Regarding claim 7, Dwivedi teaches further comprising: 
maintaining, by one or more processors, configuration information related to the simulated microservice, the configuration information comprising at least one of the following: 
the dummy response (Col. 6, 25-40: a corresponding message may be logged in one or more databases), an access protocol, a request method, and a predefined code of the simulated microservice; and 
wherein deploying the simulated microservice comprises: deploying, by one or more processors, the simulated microservice based on the configuration information (Col. 6, lines 42-44: Thus, mock service application 195 may provide for deployment).  

Regarding claim 9, Dwivedi teaches further comprising: 
in response to determining that the execution of the second microservice is available, causing, by one or more processors, the request to be routed to the second microservice (Col. 6, lines 25-40: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test. Based on results of the mock service application 195 indicative of the at least one of microservice applications 140, 150, 160, 170 failing the second test, a corresponding message may be logged in one or more databases (not shown), rather than producing an error notification.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaur, Gupta, Dwivedi, and Hussey, as applied to claim 1, in further view of Moore (US 2010/0299437 A1).

Gaur, Gupta, Dwivedi, and Moore were cited in the previous Office Action.

Regarding claim 8, Dwivedi teaches simulated/mocking microservices as noted above for claim 1 but neither Gaur, Gupta, Dwivedi, and Hussey teaches further comprising: 
in response to determining that the simulated microservice is deployed for the second microservice, maintaining, by one or more processors, a routing address of the simulated microservice and wherein causing the request to be routed to the simulated microservice comprises: causing, by one or more processors, the request to be routed to the simulated microservice based on the routing address.  

However, Moore teaches further comprising: 
in response to determining that the simulated microservice is deployed for the second microservice, maintaining, by one or more processors, a routing address of the simulated microservice and wherein causing the request to be routed to the simulated microservice comprises: causing, by one or more processors, the request to be routed to the simulated microservice based on the routing address (Abstract: A system for providing a web service on a network of addressable nodes, said web service comprising a plurality of discrete, individually-addressable microservices, said system comprising: (a) at least one load balancer configured for routing a request from a node for a microservice to one of a plurality of virtual addresses, each virtual address corresponding to a unique microservice).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore with the teachings of Gaur, Gupta, Dwivedi, and Hussey to utilize addresses to locate mock microservices when microservices fail or are otherwise unavailable. The modification would have been motivated by the desire of avoiding an error notification and allow for execution.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2017/0230349 A1) in view of Jain  (US 2014/0136690 A1), in view of Dwivedi et al. (US 10,289,538 B1), in further view of Hussey (US 11,087,042).

Regarding claim 19, Gaur teaches a computer program product being tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device ([0088]: The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.), causing the device to perform acts including: 
detecting initiation of a request from a first microservice to a second microservice (Fig. 5, Step 504 Inter-Operation Request; [0003]: receiving at least one run-time inter-operation request; [0028]: The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call.), the first and second microservices being comprised in a plurality of microservices of an application (Abstract: Microservices system, first microservice and second microservice; [0013] A "container" within cloud computing terminology represents a compartmentalized microservice or application…The description herein uses the terms "container," "microservice," and "node" interchangeably for ease of reference), and the request comprising an expected availability level for the application (Fig. 5, Step 504 Inter-Operation Request; [0082]: Returning to the description of decision point 504, it should be noted that to facilitate run-time validation of connection requests, the received run-time inter-operation request includes a relationship trust token. The relationship trust token includes some or all of the original microservice trust relationship information of the respective microservice that defines the microservice credentials and service description parameters of the respective microservice; [0027]: The following microservice trust token pseudo syntax shows one possible implementation of a microservice trust token: [0028] Within the present example, the label "Svc name" identifies Microservice A. The label "Svc depend" identifies the dependent microservices "Microservice 1," "Microservice 4," and "Microservice 5.1." The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call. The label "TTL" represents the time to live for the connection, where the numeral 240 is selected for purposes of example and may have units in seconds, minutes, or any unit appropriate for a given implementation. The label "Life of svc" indicates that the microservice has a configured life of the Microservice A itself, after which the Microservice A is either obsolete or a newer version may be made available and the older version may be retracted (expected availability level). The label "Security" defines security provisions for any connection with the microservice, and may be defined as appropriate for a given implementation. The label "Other attributes" generally represents any one or more additional attributes that may be appropriate for any given implementation.); 
in response to the current availability level of the application being higher than or equal to the expected availability level, determining whether execution of the second microservice is available (Fig. 5, Step 504, 520, 522, 524, and 528; [0083] In response to determining at decision point 504 that a microservices run-time inter-operation request has been received that includes a relationship trust token, the process 500 inspects the relationship trust token at block 520. At block 522, the process 500 validates the received relationship trust token with local microservices trust ledger entries to determine whether the received run-time inter-operation request may be granted or denied. The process 500 may compare the microservice credentials and service description parameters of the relationship trust token with individual ledger entries to determine whether there is a match with any validated local run-time inter-operational microservice trust relationship information. As such, the process 500 inspects the relationship trust token for validation, TTL, expiration, or change in dependency or membership governance. Each inspection of a relationship trust token may be followed by a validation and update of the respective locally-maintained microservices trust ledger entry; [0084] At decision point 524, the process 500 makes a determination as to whether the run-time inter-operation request is authorized; [0085] Alternatively, in response to determining that the run-time inter-operation request is authorized, the process 500 establishes a run-time inter-operational connection with the requesting microservice at block 528. Determining that the run-time inter-operation request is authorized is based upon a determination that parameters of the relationship trust token match the defined microservice credentials and service description parameters of the requesting microservice within the validated local run-time inter-operational microservice trust relationship information.).

Gaur does not expressly teach determining a current availability level of the application based on at least a Service Level Objective (SLO) of the application; and 
in response to determining that the execution of the second microservice is unavailable, causing the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request; 
continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing a subsequent request to be routed to the second microservice instead of to the simulated microservice.

However, Jain teaches determining a current availability level of the application based on at least a Service Level Objective (SLO) of the application ([0112] One type of constraint is defined by a Service Level Agreement ("SLA"). For example, the operator of the data center may be contractually obligated to provide 99.8% availability for application 116 (i.e., SLO). Recall that, in the example of FIG. 8, application 116 has 99% availability at a single point of failure, the redundant pair of access routers 108(1). In this example, the event analysis component could identify hosting application 116 at an additional data center as one potential change, because two data centers with 99% individual availability would be expected to provide 99.99% availability. Alternatively, the event analysis component could identify configuring a third access router with the pair of access routers 108(1) in a redundant configuration as another potential change that would meet the SLA-required availability for application 802. This is the case since each individual access router is expected to provide 90% availability, resulting in an expected availability of 99.9% (assuming statistical independence).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Gaur to determine an availability level of a microservice based on an SLA of the application by an agreement of a specific availability percentage. The modification would have been motivated by the desire of ensuring application availability.

Gaur nor Jain expressly teach in response to determining that the execution of the second microservice is unavailable, causing the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request;
continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing a subsequent request to be routed to the second microservice instead of to the simulated microservice.

However, Dwivedi teaches in response to determining that the execution of the second microservice is unavailable, causing the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request (Col. 5, line 23 through Col. 6, line 1: The first test may include an availability check. The availability check may be configured to determine whether all microservice applications 140, 150, 160, 170 are at least available and/or connected to orchestration layer 120 through application programming interface (API) gateway 130… The second test may include a health check. The health check may be configured to determine whether all microservice applications 140, 150, 160, 170 are configured to serve traffic associated with the respective dataset. In some examples, the health check may depend on microservice application 140, 150, 160, 170 logic to specify that it is health by providing one or more parameters, such as one or more business-related parameters. For example, a parameter may comprise a status and/or response from microservice application 140, 150, 160, 170 indicating the latest loaded data for the particular microservice application 140, 150, 160, 170, which differs from the industry standard in which a mere "OK" response is provided by microservice application 140, 150, 160, 170.; Col. 6, line 25-39: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test. Based on results of the mock service application 195 indicative of the at least one of microservice applications 140, 150, 160, 170 failing the second test, a corresponding message may be logged in one or more databases (not shown), rather than producing an error notification. The corresponding message may comprise a notification that this service is a simulated service, i.e., a mock service; Col. 11, lines 17-35: Thus, feature(s) associated with the data set of failed serving microservice application 440, 450, 460, 470 will mock the response of the corresponding services and fulfill the feature. For example, at least one or more of microservice applications 440, 450, 460, 470 may not be available (or failed) to serve traffic because of not passing the availability check and/or the health check.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dwivedi with the teachings of Gaur and Jain to utilize mock microservices when microservices fail or are otherwise unavailable. The modification would have been motivated by the desire of avoiding an error notification and allow for execution.

Gaur, Jain, and Dwivedi do not expressly teach continuing to monitor the second microservice; and 
in response to subsequently determining that the execution of the second microservice is available, causing a subsequent request to be routed to the second microservice instead of to the simulated microservice.

However, Hussey teaches continuing to monitor the second microservice (Col. 7, lines 1-21: In order for the failover and failback operations described above to avoid any disruption to users of the enterprise network (e.g., users of client devices 161), a number of operations should be performed properly when a failover event occurs. For instance, the failover operation should be performed properly so that secondary computing devices 153 may take over the task of providing computing resources otherwise provided by production computing devices 151 during normal operations. During failover (e.g., after the failover operation has been performed and secondary computing devices 153 have assumed production traffic from production computing devices 151), secondary computing devices 153 should operate to faithfully provide services as would production computing devices 151 during normal operations. And once production computing devices 151 are operational again (i.e., continuing to monitor), the failback operation should be performed so that the state of production computing devices 151 is properly restored, taking into account any operations performed by secondary computing devices 153 during the time that production computing devices 151 was unavailable.), and 
in response to subsequently determining that the execution of the second microservice is available, causing a subsequent request to be routed to the second microservice instead of to the simulated microservice (Col. 6, lines 32-67: Since secondary computing devices 153 represent a synchronized version of production computing devices 151, secondary computing devices 153 might continue operations of the production computing devices 151 with little or no interruption to services being provided by data center 150 on behalf of client devices 161. Once production computing devices 151 become available again and are synchronized with secondary computing devices 153, resource asset manager 120 performs a failback operation restoring production traffic to production computing devices 151 from secondary computing devices 153. Resource asset manager 120 may also transfer the state of secondary computing devices 153 to production computing devices 151 so that enterprise applications executing on secondary computing devices 153 during failover (e.g., enterprise application 155′) are restored so that they can resume executing on production computing devices 151 (e.g., as enterprise application 155). Col. 7, lines 45-54: In some examples, simulation plan 105 describes how to (1) perform a failover operation causing the execution of enterprise application 155 to failover from production computing devices 151 to secondary computing devices 153, (2) perform the simulation of enterprise application 155 on secondary computing devices 153, and (3) perform a failback operation restoring execution of enterprise application 155 from secondary computing devices 153 to production computing devices 151. Col. 8, lines 37-53: During failover, enterprise application 155 executes on secondary computing device 153 as enterprise application 155′. Container 145 performs a simulation of enterprise application 155′ on secondary computing devices 153, which may involve performing a set of business validations relating to operations and services performed by enterprise application 155 during the normal course of business. In some examples, container 145 generates simulated traffic and evaluates the response of enterprise application 155′. Also, container 145 may simulate resources that enterprise application 155′ interacts with, such as one or more databases, web sites, or other resources. For instance, one or more of such resources might normally be provided by external services 171, but during the simulation, such resources may be implemented or simulated by container 145 executing on resource asset manager 120.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussey with the teachings of Gaur, Gupta, and Dwivedi to perform a failover operation when a primary system fails and then run on a simulated environment to prevent downtime and continue to monitor to determine when to failback. The modification would have been motivated by the desire of minimizing downtime.

Regarding claim 20, Dwivedi teaches wherein the acts further include: 
in response to determining that the execution of the second microservice is unavailable, determining whether the second microservice satisfies a predetermined condition for microservice simulation (Col. 11, lines 11-17: In FIG. 4, orchestration layer 420 may be deployed (or successful deployment) because, for example, although at least one or more of microservice applications 440, 450, 460, 470 is not available (or failed) at the time of orchestration layer 420 startup, orchestration layer 420 may be marked for mocking, and thus may be indicated by @FailFast(Mock=True) annotation.); and 
in response to determining that the second microservice satisfies the predetermined condition, deploying the simulated microservice for the second microservice (Col. 6, lines 25-39: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test.).  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195